Citation Nr: 1631944	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that a claim for service connection for posttraumatic stress disorder (PTSD) is not on appeal, as a timely substantive appeal was not received.  By way of background, the claim for service connection for PTSD was denied in an October 2010 rating decision.  Following the July 2010 (bilateral hearing loss) and October 2010 (PTSD) rating decisions, the Veteran filed a timely notice of disagreement with the issues on appeal in April 2011.  In March 2012, the RO provided a Statement of the Case (SOC) addressing both issues.  In March 2012, the Veteran provided a substantive appeal (VA Form 9) where he indicated that he had read the SOC and was only appealing the issue of bilateral hearing loss.  He stated:  "I disagree with the decision outlined in the SOC for bilateral hearing loss."  The Veteran did not address his claim for service connection for PTSD.  

A June 2012 statement from his representative included arguments for service connection for bilateral hearing loss and PTSD.  In a July 2012 letter, the RO informed the Veteran and his representative that he did not file a timely appeal for his claim for service connection for PTSD, as it needed to be provided by May 2012 and the statement from his representative was received in June 2012.  A copy of his appeal rights as to that decision was attached.  

The Board notes that the Veteran did not file a timely substantive appeal within 60 days of his receipt of the February 2012 (mailed March 2012) SOC.  The Veteran and his representative were informed that the June 2012 statement was not considered a timely substantive appeal.  The Veteran and his representative have not disagreed with that finding.  
The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Unlike the claimant in Percy, in this Veteran's case, VA has not "consistently treated this matter as if it was part of the timely filed Substantive Appeal."  Percy, 23 Vet. App. at 46.  Although the Veteran's representative included the issue of service connection for PTSD in the June 2016 written brief presentation, VA has not indicated in any correspondence that the issue remains on appeal.  Accordingly, the Board concludes that this case is distinguished from Percy, and that the issue of entitlement to service connection for PTSD is not in appellate status, and is not before the Board. 

On his March 2012 substantive appeal the Veteran requested a Board hearing.  In August 2012, the Veteran withdrew his request for a Board hearing in writing, through his representative.


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested that a withdrawal of the appeal of his bilateral hearing loss disability claim.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran's representative has withdrawn the appeal as to the issue of entitlement to service connection for bilateral hearing loss in an August 2012 written statement.  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


